Fourth Court of Appeals
                                San Antonio, Texas
                                    November 24, 2020

                                   No. 04-20-00499-CV

                          WEEKS MARINE COMPANY, LLC,
                                   Appellant

                                             v.

                                      David LANDA,
                                         Appellee

                 From the 381st Judicial District Court, Starr County, Texas
                                Trial Court No. DC-20-197
                        Honorable Jose Luis Garza, Judge Presiding


                                      ORDER

       Appellee’s brief was originally due on November 23, 2020. On November 23, 2020,
appellee filed an unopposed motion requesting a twenty-one day extension. The motion is
GRANTED and appellee’s brief is due no later than December 14, 2020.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of November, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court